Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 1 of 60

 

IN THE Western District of Washington
1717 Pacific Avenue, Room 3100

 

 

 

 

 

 

Tacoma, Washington. 98402-3200; (253) 882-3800 FILED LODGED |
RECEIVED

Plaintiff: OCT 21 2020

David Merrill of the VAN PELT family yy WESTER DISTRICT OF WASCINGTON AT TACHA

Vv.

Defendant:

THE UNITED STATES OF AMERICA

 

David Merrill -
On and for the behalf of the United States 16-cv-5520
720 N 10th St; STEA
Renton, Washington. 98057

 

 

 

Notice of United States Patent #11,999,999
COVID-19 Vaccine - Natural, Nonintrusive and Safe;
Reviving the Ancient Modality of Healing and Preventing Disease

 

COMES NOW David Merrill AM I. On and for the behalf of the United
States.

The USPTO (US Patent and Trademark Office) has apparently removed my
name and the name from my invention from my filing of September 17, 2020. This
would be mystifying except for Patent #10,787,501 approved for patent twelve
days later on September 29, 2020. The application of my patent clearly
distinguishes the augmentations are not formally claimed and therefore the overlap
regarding spike proteins is insignificant and effects neither patent #10,999,999

mine or #10,787,501 BABB, BAUM and CHEN et al. Therefore this filing in the

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 2 of 60

USDC Washington state is on and for the behalf of the United States to avoid the
dishonesty and dishonor through agency by the USPTO.

A brief explanation follows my signature line. I trust professional Melvin
CAHOON to file this docket entry and execute subsequent certificates of mailing
that will follow. Executive Order #13,887 signed September 19, 2019 allows direct
billing for any discrepancies in alleged fees. The phone number for the White
House (Oval Office) is featured on the Data Sheet of the Patent. The Declaration of
Micro Entity status is in fact signed "Redeemed Lawful Money" and for years now
if I cannot use my pocket stamp on digital screens etc, I write "Lawful Money”.
My demand has become my signature and my thumbprint positively identifies me.
Additionally note that the signatures on the Declarations are identical with one
filed "signed" and the other not, on the receipt in Doc 15-2.

My signature means I am telling the truth and am prepared for any
challenges by officers in authority, provided I am able to utilize several evidence
repositories I have established in the spirit of any FRCP E(4)(f) challenges to
garnishment and this billing for settlement of claims.

Please file and publish on PACER these documents in this order:

1. Cover - Doc 15
2. Patent #10,999,999 - Doc 15-1

3. Illustrations and Receipts - Doc 15-2
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 3 of 60

4. Refusal for Cause of September 30, 2020 Letter - Doc 15-3

 
  
 

5. Ten additional explanatory photographs - Doc 15-4

  

CASTLE
CHURCH

    

Redeemed Lawful Money,
Pursuant to 12 USC §412
www.law.cornell, edu/uscodey |

    

  

A714 5

 

 

David Merrill ——
Trustee of the Resulting Trust
een Wh My
State of WA sa onthe meg
County Of King = oso Sit Ne me Lb
= FF ote 4
| certify that | know or have satisfactory evidence that Zz 3 ig * * “es 3
vri is/are the person who Z nf 19110823 © 2 foe
appeared before me, and signed and sworn 4% A, ; va 4 é © =
on AQ Fo date). 4% vn l01 9-3 oz
: : % & Hwee ar >
Z NAS (2223 "Ny OF wast =
Commission Expires wo”

 

Signature Notary Public
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 4 of 60

OATH OF OFFICE FOR UNITED STATES JUDGES

(Title 28, Sec. 453 and Title 5, Sec. 3391, United Statas Code)

ROBERT J. BRYAN
7 , do solemnly swear (or

affirm) that I will administer justice without reepect to persons, and do equal right to the poor
and to the rich, and that I will faithfully and impartially discharge and perform all the duties

imcumhent wag tioas .United States District Judge. » according to the beat of my

et ¥ xt
~
spied Bed. satin agreoably to the Constitution and laws of the United States; and

 

Ng. hee Py
a “hat I wit SUpPOKE ‘and dofend the Constitutica of the United States against ali enemies, foreign

. * and domastie; that will bear true faith and allegiance to the same; that I teke this obligation

= 5 tsety, es mental prcrervaticn or purpose of evasion; and that I will well and faithfully

 

 

Subscribed and sworn to (or affirmed) before me this .....00 BING cssssnunssssenesevesrevensseves day

June 19.86,

of

FOIA EXEMPTION (OX) LiabbZ é Pl Snsber.
Actual abode el adil — actin acneeatsconsenresecsasecsenees {hereby Sereily mar ne

annexed instrument is a true

Official station ® . 3000s, WAL ccc cccesceeee and correat copy of the
: 29 October 1934 on file in my office.
Date of birth ...42., HYEQOREL BSI esesssses ATTEST: BRUGE Bi =
Ti 1986 ere: U. 8. District ir
Date of entry on duty ...2, 98.1986, sess ra Di stricto Way hind

  
 

   

 

Note—The Act of May &, 1876 (Title 48, sec. 1466, United States
Olficera shall be adminiatered tn the Territory in which tha office Is hi

*Title 28, nec. 456 United States Code, as amended.

NOTE: So help me God is changed to SO HELP ME GOD.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 5 of 60

OATH OF OFFICE FOR UNITED STATES JUDGES

(Title 28, See, 453 and Title S. See. 3331, United States Code)

L CR oe eeeeeenenseeecesevevneseesssean cecsseasceeess , do solemnly swear (or
affirm) that I will administer justice without respect to persons, and do equal right to the poor and
to the rich, and that I will faithfully and impartially discharge and perform alt duties incumbent
upon me as .United States District Judge under the Constitution
and laws of the United States: and that I will support and defend the Constitution of the United
States against all enemies. Foreign and domestic: that I will bear true faith and allegiance to the
same: that I take this obligation freely, without any mental reservation or purpose of evasion: and
that f will well and faithfully discharge the duties of the office on which I am about to enter.

SO HELP ME GOD.

 

18th
Subscribed and swom before me this.......-ce00-0 Pee cecsnsevcnsserccatrcnnssacecteresneneced day

I
OF 6. TUDE. cesscecrsnerssssceee 20.9%. \ |) C “DD

Actualsbode STN cecnaseecenscescecatestscneceuscescsccsecas . aavceveseas

 

 

*Tille 28. se, 456 United States Code. es amended.

NOTE: So help me God is changed to SO HELP ME GOD.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 6 of 60

Chiesa fen Hl. NG. .
Ne j Rishinen aC en Ri
Kicheng Deebich, Bet ny
{ooo

Desid Mroetif UEtore
USA

‘es was
Cheeyany Seed Beising

loser4

 

China and others are already notified of this invention and patent in its

original format. Corrections would be inappropriate at this time.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 7 of 60

United States Patent 10,787,501
Babb, et al. September 29, 2020

 

Anti-SARS-CoV-2-spike glycoprotein antibodies and antigen-binding fragments
Abstract

The present disclosure provides antibodies and antigen-binding fragments thereof that bind specifically to a
coronavirus spike protein and methods of using such antibodies and fragments for treating or preventing viral
infections (e-g., coronavirus infections).

Inventors: Babb; Robert (River Edge, NJ), Baum; Alina (Pleasantville, NY), Chen; Gang (Yorktown
Heights, NY), Gerson; Cindy (Irvington, NY), Hansen; Johanna (Greenwich, CT), Huang;
Tammy (Cross River, NY), Kyratsous; Christos (Irvington, NY), Lee; Wen-Yi (New Hyde Park,
NY), Malbec; Marine (Port Chester, NY), Murphy; Andrew (Croton-on-Hudson, NY), Olson;
William (Yorktown Heights, NY), Stahl; Neil (Carmel, NY), Yancopoulos; George D. (Yorktown
Heights, NY) |

We claim:

1. An isolated antibody or antigen-binding fragment thereof that binds a SARS-CoV-2 spike protein comprising
the amino acid sequence set forth in SEQ ID NO: 832, wherein said isolated antibody or antigen-binding
fragment comprises three heavy chain complementarity determining regions (CDRs) (HCDR1, HCDR2 and
HCDR3} contained within a heavy chain variable region CHCVR) comprising the amino acid sequence set forth
in SEQ ID NO: 202, and three light chain complementarity determining regions (CDRs) (LCDR1, LCDR2 and
LCDR3) contained within a light chain variable region (LCVR) comprisihg the amino acid sequence set forth in
SEQ ID NO: 210.

2. The isolated antibody or antigen-binding fragment thereof of claim 1, wherein HCDR1 comprises the amino
acid sequence set forth in SEQ ID NO: 204, HCDR2 comprises the amino acid sequence set forth in SEQ ID
NO: 206, HCDR3 comprises the amino acid sequence set forth in SEQ ID NO: 208, LCDR1 comprises the
amino acid sequence set forth in SEQ ID NO: 212, LCDR2 comprises the amino acid sequence set forth in SEQ
ID NO: 55, and LCDR3 comprises the amino acid sequence set forth in SEQ ID NO: 214.

3. The isolated antibody or antigen-binding fragment thereof of claim 2, comprising an HCVR that comprises
the amino acid sequence set forth in SEQ ID NO: 202.

4. The isolated antibody or antigen-binding fragment thereof of claim 2, comprising an LCVR that comprises the
amino acid sequence set forth im SEQ ID NO: 210.

In my patent I offer from a diagram that this antigen length is 440 nm.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 8 of 60

Explanation: The invention makes it clear that augmentations are not being
claimed, but are for explanatory material:
" Augmentations are not formally being claimed; Augmentation 2a) The

Ebner Effect from electrostatic generators...

Augmentation 2b) Crown, or horn Attractant Disruption. Even absent or in
conjunction with the above techniques the protein scaffolding of the neuropeptides
on the tips of the COVID-19 horns is known length and so may be disrupted
without coaxing the capsid into disassembly, meaning threat neutralization
independent of the above invention. This means the vaccine keeping the bats from
becoming ill and serving the raw bat meat in Wuhan among the 5G streaming
band with cell phones operating taught the SARS virus to evolve into COVID-19 by
modifying through intelligent design the horns for Type-I pneumacite receptor

attraction..."

Patent #10,787,501 claims an artificial substitution for the spike protein:
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 9 of 60

 

And from the subsequent patent #10,787,501 we can calculate off their

figures:

"The amino acid sequence of full-length SARS-CoV-2 spike protein is
exemplified by the amino acid sequence provided in SEQ ID NO: 832."

" The variable regions of antibodies derived from VELOCIMMUNE.RIM.
mice and from human samples were sequenced by Next Generation Sequencing
and the repertoire for heavy and light chain pairs was identified (FIG. 10A and
FIG. 10B). The predominant lineage of VI antibodies utilized VH3-53 paired with
VK1-9, VK1-33, or VK1-39 while human-derived antibodies utilized VH3-66
paired with VK1-33 or VH2-70 paired with VK 1-39. Further analysis of overlaid

sequences showed... "

"SEQ ID NO 832
LENGTH: 1273 (highlighted by this inventor)
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: Synthetic
SEQUENCE: 832
Met Phe Val Phe Leu Val Leu Leu Pro Leu Val Ser Ser Gln Cys Val
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 10 of 60

1 5 10 15
Asn Leu Thr Thr Arg Thr Gln Leu Pro Pro Ala Tyr Thr Asn Ser Phe"

Accordingly the Watson-Crick model of base pair spacing is sufficient to
calculate a true resonant frequency for the spike or horn attractant neuropeptide of
COVID-19. Viruses are considered eukaryotic. Sequence 832 is 1273 base pairs in
length with an average of 3.403846 angstroms expressed in nanometers equals
433.3095958 nm (instead of the 440 nm in the augmentation in my patent). So the
true resonant frequency for the spike protein is .6918666489 PHz, 17 octaves
5.278523628 GHz in air. For in vivo neutralizing the virus we find .2443248197
PHz redacts 16 octaves to 3.728100877 GHz for my handheld signa! generator.

Again I point out that disinfecting the COVID-19 virus by neutralizing the
attractant in the spike proteins is not being claimed in my invention and patent
#10,999,999. Removing my name and the name of my invention is inert process -
inconsequential - as with my curing the world of the SARS pandemic in 2003 the
Documents Disclosure Program prevented China from processing an international
patent on the SARS genome. In patent law the Utility Patent has replaced the
function of the Disclosure Documents Program (2007).

To gist the dishonor leaving resulting trust, the USPTO is attempting to fear
monger COVID-19 in order to nurture vilification of the virus for benefit of a

multi-billion dollar pharmaceutical industry. Time Magazine announced online:
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 11 of 60

President Donald Trump announced by tweet in the early hours of
Oct. 2 that he and Melania Trump tested positive for COVID-19 after
months of downplaying its danger and of functioning in a business-as-usual
manner.
So it really does not matter which idea (their patent or my augmentation)
Donald John utilized, because both render the dangerous aspect of COVID-19,
pneumonia, inert. The dishonor to the United States by agent USPTO is completely

unnecessary and I, the inventor am not seeking monetary gain from my idea and

revival of ancient modalities.

The United States through agency US Patent and Trademark Office is
hereby notified that use and/or indexing of Patent #10,999,999 for anything other

than the attached and filed (applied) Patent is forbidden.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 12 of 60

United States Patent #10,999,999 Filed September 9, 2020 (Doc 15-1)

Application Data Sheet

David Merrill.

COVID-19 Vaccine - Natural, Nonintrusive and Safe;

Utility Application for David Merrill, a micro entity.

Previous Filing - Title: Eradication of SARS - Documents Disclosure #531812 of May
21, 2003.

Please expedite this patent application at no extra cost to the
inventor (202) 648-3516 - White House. Or submit an invoice for $1000
to the White House Citing - Executive Order #13887 signed by Donald
John TRUMP on September 19, 2019; Modernizing Influenza
Vaccines in the United States to Promote National Security and
Public Health
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 13 of 60

_ = = = = _— =
al =i etre so oon ——S — Se al os

STATE OF WASHINGTON ~ oe

DEPARTMENT OF LICENSING - BUSINESS AND: PROFESSIONS DIVISION , LICENSING
THIS CERTIFIES THAT THE PERSON OR BUSINESSNAMED BELOWIS AUTHORIZED AS A

NOTARY PUBLIC

SUHANA SOHAL

2019-12-19
Issue Date

 

(R/7/39))
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 14 of 60

Application of US Patent #10,999,999 - September 17, 2020

Invention Title: COVID-19 Vaccine - Natural, Nonintrusive and Safe.

ABSTRACT

By utilizing the stem cell DNA of the oroxylum indicum Indian Trumpet Flower (bat
tree) found in the meat of the seeds the Patient Zero problem of conventional vaccines is solved.
The bat tree contains the antigens that keep the bats from becoming sick with COVID-19. The
bat tree only blossoms in the dark and is exclusively pollinated by bats. The pollen protects the
pollinator. Symbiotically the pollinator teaches the pollen what virus (2003 SARS, novel
Coronavirus to COVID-19) to vaccinate for. Resonant frequencies activate regions of the bat tree
stem cell DNA corresponding to antigens for COVID-19.

The capsid surrounding the COVID-19 RNA serves as a Faraday shield protecting it from
devitalizing resonant frequencies. COVID-19 has icosahedra protein scaffolding so that any
segment of the triangles works like an antenna. Signal generation in the 5GHz range will mimic
living cytoplasm and tricks the capsid into disassembling, exposing the RNA.

Related Papers:

Calcite Microcrystals in the Pineal Gland of the Human Brain: First Physical and
Chemical Studies; Bioelectromagnetics - October 2002

Therapeutic Potential of Thymoquinone in Glioblastoma Treatment: Targeting Major
Gliomagenesis Signaling Pathways - CHOWDHURY, Biomed Research International, January
31, 2018.

Principles of Virus Structural Organization; Viral Molecular Machines 2012

US Patent #7,280,874 B2 BOEHM October 9, 2007; METHODS FOR DETERMINING
THERAPEUTIC RESONANT FREQUENCIES

The effects of Nigella sativa (Ns), Anthemis hyalina (Ah) and Citrus sinensis (Cs)
extracts on the replication of coronavirus and the expression of TRP genes family by ULASLI -
Molecular Biology Reports, January 12, 2014
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 15 of 60

The Magnesium Miracle; Carolyn DEAN MD, ND p. 339, The Magnesome

The patents mentioned within the Description are not considered related to this invention
because they are concerned with detection techniques while this invention is about vaccination
against COVID-19.

BRIEF SUMMARY OF THE INVENTION

Regular earbuds are used with the left earbud clipped off and its wires connected to the
condenser microphone of a cell phone earbuds headset. The stereo jack, three conductors, is
connected to any mp3 audio player playing the resonant devitalization frequencies for COVID-
19 and the four conductor jack is connected into either of two cell phones. While the mp3 player
plays the devitalizing signet for COVID-19 in vitro the earbud wiring is wrapped around both
cell phone antennas as transmission coils. Some of the wiring is wrapped around a 5G signal
generator antenna while the signal generator sends a waggle designed to disassemble the capsid
around the COVID-19 RNA. Some techniques are suggested for directly communicating
information into the endocrine system tapping myeloconia in the pineal gland.

FIELD OF THE INVENTION

This invention appertains to public health and spiritual ascension through the redemption
of humanity. This is the application of resonant harmonics to the pineal gland myeloconia as
piezoelectric antenna as well as the trigonal protein scaffolding in the capsid of COVID-19.
Genetics is blended as the oroxylum indicum bat tree stem cell DNA is utilized for already
having the antigens that protect the bats from contracting COVID-19 and pneumonia. The entire
DNA assembly is utilized for storage memory too, so to save the waggle and activate the
antigens within a sample of the stem cell powder. In small amounts this powder may be applied
as spice on omega 3 fatty acids in salmon.

BACKGROUND OF THE INVENTION

The Bible describes many of the aspects of this invention and ancient healing arts.
Conventional vaccines for a century have stimulated antigens by devitalizing Patient Zero strains
of various diseases and inoculating people in a preventive manner. Surviving the disease in a
healthy process builds these same natural antigens. This invention inoculates the human through

direct radio wave exposure to the myeloconia as intermediate frequency transducer. The
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 16 of 60

myeloconia teaches the abdominal brain the proper antigen complex signal generation to
recognize and defeat inoculation of COVID-19, including the waggle modality of tricking the
virus into disassembling its Faraday shield protection.

CLAIMS - Six Drawings

SPECIFICATION: There are Three Claims to this invention. Claim 1) 5 MHz sweep at
50 ms delay on 5.048,193 GHz resonant frequency and Inventive linguistics - Waggle - is
applied in the sense of a puppy alerting his mother about his vigorous energy level, J am a
keeper! A quick sweep to the central resonant frequency, waggle; is to tickle the capsid by
mimicking life energy as though the COVID-19 virus is already inside the living cytoplasm of a
host cell. The length of the scaffolding protein of a segment for any triangle in the icosahedron
shape is utilized as an antenna and the entire capsid is treated a Faraday shield protecting the
virus RNA from devitalizing complex waveforms (signet). This invention fools the capsid into
disassembling and exposing the RNA to the devitalizing barrage of resonant frequencies and
other amplification/cancellation strategies so to disinfect the COVID-19 virus in vivo and also in
vitro. Pre-Patient Zero is achieved through stem cell DNA of the oroxylum indicum bat tree to
avoid missing subsequent Patient Zero divergent strains of the virus in the antigens, and vaccine.

Augmentations are not formally being claimed; Augmentation 1a) The strategy of
utilizing 1 Hz offset in stereo causes resonant amplification and cancellation at one cycle per
second (sounding like the signet is turning on and off) and this strategy prevents any traditional
accommodation from survival instincts of the virus. Augmentation 1b) An irregular sine wave
amplitude oscillation envelope like found in a harmonic pulsar (biphasic asymmetrical square
wave generator 727 Hz in 28.322 MHz) can in addition prevent the natural instinct for survival
in the COVID-19 from accommodating to this disinfection/vaccine.

Claim 2) Stem cell DNA’*memorizes genome. Stimulated regions of bat tree DNA will
store resonant frequencies as devitalized COVID-19 RNA memory. The pollen protects the
pollinator as proven for honeybees and healthy effects of locally grown honey. Therefore the
oroxylum indicum (bat tree) is utilized because it is local to China and only blossoms in the dark,
meaning it is pollinated exclusively by bats. In other words the pollen from the oroxylum
indicum tree blossoms protects the bats from contracting pneumonia.

[Elite Wuhan diners eating a variety of exotic raw meats together (meats not
associated in any food chain - slaughtered in the kitchen) caused a protein panic,
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 17 of 60

drowning in gastric juice among the 5G streaming information/intelligence (Figure 4).

This provided the SARS in the bat entre to evolve intelligently into targeting Type II

Pneumacite cells for better proliferation. Ergo an efficient survival and propagation

mechanism, coughing to hands to schools, hospitals, planes and public transport etc.]

Augmentations are not formally being claimed; Augmentation 2a) The Ebner Effect
from electrostatic generators enhance devolution of the oroxylum indicum stem cell DNA to
strengthen intonation into interdimensional charge compression inducing superluminescence
(gravity), and defeating traditional cause and effect, extending the range of this vaccine into the
scale of national unity. The magnesome is ignored by the material scientist yet this is the same
holographic model as Type II pneumacite receptors gathering COVID-19 by attraction. This
augmentation explains in part, biblical prophecy. See how China witnessed COVID-19 panic on
April 17, the exact day this inventor began thinking about oroxylum indicum stem cell DNA,
five days prior to ordering seeds on the Internet. See Figure 7.

[In FRAM (SD Card), this inventor’s development (RAMTRON Corp. and UCCS
Microelectonics Research Laboratory in the '80's) this was Delta Q, the switching change
in charge required to change the ferroelectric position from 1 to 0 and back. Memory.
Pyramidal neuron architectures in the cerebral brain simply guide memories, nothing
more.]

Augmentation 2b) Crown, or horn Attractant Disruption. Even absent or in
conjunction with the above techniques the protein scaffolding of the neuropeptides on the tips of
the COVID-19 horns is known length and so may be disrupted without coaxing the capsid into
disassembly, meaning threat neutralization independent of the above invention. This means the
vaccine keeping the bats from becoming ill and serving the raw bat meat in Wuhan among the
5G streaming band with cell phones operating taught the SARS virus to evolve into COVID-19
by modifying through intelligent design the horns for Type-II pneumacite receptor attraction.
This aspect of the invention claim will prevent the virus from being especially attractive to the
Type II pneumacite cells in the tiny air sacs of the victim's lungs, preventing the onset of
pneumonia. Utilizing 5G signal generation improves resonance and power so we no longer avoid
the hit and miss of distant audio frequencies, so afar from the true resonant frequency of the
actual neuropeptide on the tips of the horns. 105,868,288.9 m/s (speed of light in living tissue)
/440 nm (length of neuropeptide attractant on the horn) = true resonant frequency .240,609,7474
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 18 of 60

PHz or 3.671,413,382 GHz (redacted 16 octaves). This invention claim can be applied through
the cell phone system anywhere in the world. Similarly the preventive cure for the 2003 SARS
pandemic was suggested to Beijing, that the public health officials program the devitalization
signet into the handrails of public transportation. See Documents Disclosure #531812 of May 21,
2003. Solar plexus entrainment en masse is encouraged like the widespread practice of chi kung
throughout China. The intelligence energy level that evolved the 2003 SARS into COVID-19 in
the 5 GHz range is suggested if it is difficult to tune and sweep the true natural frequency for the
capsid protein scaffolding (80 nm) in the Petahertz range at 1.323,353,611 PHz.

Claim 3) The myeloconia (brain dust) is utilized for an understanding how to
generate the vaccine antigens in the solar plexus quickly, and without any conscious
training. This is the natural process of surviving the actual COVID-19 virus attack but without
being exposed to the living and dangerous virus even in any traditional vaccine, any less virulent
format. The 5G resonant frequencies for communicating intelligent information directly to
myeloconia are calculated to be 2.406097475 PHz for cylindrical biomineralization crystals and
redacted 10 octaves is 4.699409131 GHz for this inventor's hand held signal generator.

- Augmentations are not formally being claimed; Augmentation 3a) Potassium iodide
and magnesium will dissolve the mulberry hydroxyapatite concretions "calcification" of the
pineal gland. Calcification acts like a Faraday cage preventing the brain from tuning in the
Intermediate Frequencies of the cosmic symphony and divine orchestrations that naturally
promote health and bliss. In the same manner that the capsid is disassembled from protecting the
COVID-19 RNA from the devitalizing harmonics, the pineal gland is conversely equipped and

enabled by dissolving the pathogenic concretions - decalcification.

 

 

 

 

 

 

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 19 of 60

Fig. 1

Myeloconia cubic (left) 3.39 um and cylindrical (right) 14m.

Augmentation 3b) The Doped Carbon 60 Nanoparticle Pump applied to the soft
palate induces superconductive DNA within the third ventricle of the brain so to expedite
communications between the pituitary and pineal glands as transducers, and to balance the brain
waves between hemispheres. 3c) Utilizing the piezoelectric calcite biomineralization,
myeloconia compensates for the COVID-19 instinct for survival exhibited by it generating
cancellation in the 5G spectrum at 5.048 GHz and even hiding among the streaming towers and
servers where its pneumonic inspiration was born. Enhancing myeloconia to perform at this 5G
frequency has the added benefit of streaming information and intelligence directly from the radio
band. The 18th harmonic in 5G Internet streaming intelligence, reduced 18 octaves from the true
resonant frequency for the capsid antenna (segment of a triangle in the icosahedron) taught the
SARS virus to evolve into the more productive COVID-19 through human signal intelligence
from streaming video, conference calls and social media etc. etc. The mastering intelligence of
the human brain transmitted by the myeloconia and mind mitigates our ruin (COVID-19 survival
and proliferation via pneumonia coughing). 3c) Inducing third ventricle manna from heaven,
Are, highward spin exotic matter from the asteroid belt, transition metals boiled into fullerenes
(metallofullerenes) plays off the myeloconia for the higher good. - Like Moses and the Burning
Bush. Moses reduced the Golden Calf gold to powder and stirred it into water and gave it to the
Israelites to produce invincible supersoldiers. The ego's assumption is that we are good (Image of
God) and COVID-19 is evil.

[See www.tinyurl.com/mannasulfurburns for Google Earth evidence the ancients
were producing sulfuric acid to redact gold into powder with lead-copper batteries. This
invention in a different technological format has already been used to develop an army of
supersoldiers, long ago. - The Israelites of the Bible drove the Habiru (Hebrew) bandit
tribes from Canaan with negligent attrition. Additionally Sir Flinders PETRIE discovered
tons of manna at Hathor Temple (Researches in Sinai; page 100) in 1904. Mistaking it for
wood ash FLINDERS destroyed this treasure, meant for the en masse Kundalini
breakthrough of humanity in general - this invention replaces that loss.|
In other words nonintrusive methods of fabricating the vaccine for COVID-19 are

utilized to devitalize SARS and the subsequently evolved COVID-19 viruses, the latter of which
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 20 of 60

evolved in the unnatural conditions of dissolving live meat protein in adrenaline-soaked panic
amongst a comprehensive sea of high energy streaming information about the human species that
revealed how altering the surfactant levels of blood-gas exchange (pneumonia) would keep the
healthier host alive and mobile to spread the virus (coughing on hands).

The key discovery when developing and generating the waggle is that the COVID-19
capsid segment length resonance is in the center of the streaming region of 5G cell phones where
it not only "hides" in the resonant octave of 5G activity, but it has access to copious signal
intelligence and even generates a 180° out of phase signal as a retaliatory cancellation in'self
defense of this inventor's designs to disassemble the protective capsid. See Figure 4 and set the
transmission rig on powdered seed from the bat tree instead of generating the vaccine in an ICU
with the rig setting on the patient's chest for 10 minutes.

This invention also employs inventive ideas for bolstering the human immune system
individually or en masse by measuring the resonant frequencies of the myeloconia in the pineal
gland. Even in doing so to replace the need of the mechanical signal generators used herein this
invention.

DRAWINGS

Brief Description of the Drawings:

1. Figure 1: Myeloconia is measured for calculating resonant frequency.

Intelligent ideas like this vaccine may be implemented into the immune system of

individuals and communities directly through the secondary harmonics of the pineal

gland. Resonant carrier frequencies for the cubic (top crystal) and cylindrical

(bottom crystal) are 3.812,205,046 GHz and 3.692,392,887 respectively and both can

be generated by this inventor's hand held signal generator.

2. _—s« Figure 2 simplifies the vaccine to only the radio equipment, and the
basic claims could fit into a phone app provided the cell tower 5.048 GHz frequency

is reserved for streaming the entire signet. Any 5G phone would connect at 5.048

GHz and the app would remix the signet. [CDMA and other encryption schemes

mitigate the signet effect so the app would mix the vaccine on 5.048 GHz generated

locally by the cell phone for onsite inoculation.]
3. Figure 3: The keyboard drawing demonstrates slightly flat F# on a
keyboard is the first confluence of harmonics of the basic DNA molecules. This
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 21 of 60

provides a key to comprehend the interactions of the myeloconia with the capsid
through protein scaffolding as antenna.

4. Figure 4: This photo is from the 5G spectrum analyzer showing the
streaming region of the 5G band (5.75G is more for cell phone voice). Data silos and
server farms are constantly transmitting in this region so it is no surprise the capsid
size evolved at this 5.048 GHz frequency at the center, amongst the signal
intelligence describing humanity from a Chinese perspective. Interestingly this
specific frequency is dampened, as generated by this inventor's sweep generator in a
phase conjugation dimple. This is a measure of the COVID-19 instinct for survival
as it transmits at that frequency but 180° out of phase.

5. Figure 5: Modified earbud wiring provides transmission coils for the
COVID-19 devitalization signet and albeit limited by CDMA and other encryption
transmits the signet in the cell call.

6: Figure 6: The wiring harness circuit is very simple. In practice two
common mistakes occur. 1) Playing the wav file on the same phone as the
transmission coil call. The signet file will quit playing for the phone call. Use a
separate mp3 player. Wav files are better bandwidth in the audio range than mp3.
2) People think that there should be enough wiring to place the earbuds into the
ears. This is not true. Use the earbud wires entirely for wrapping the three antenna
coils.

7. Figure 7: Mitigating pneumonic inflammation with vitamin C played
an important role for China. The asymptomatic carrier is a perfect example of the
COVID-19 survival genius. That the COVID-19 would retaliate to this inventor's
discovery five days before placing the order for seeds is very revealing. But it
explains the phase conjugation dimple in Figure 4 as another byproduct of the
extraordinary survival instinct in large viruses, as well as the Connectivity of 5G cell
phone technology worldwide. National unity behind the Wall and this inventor

curing SARS in 2003 was important communications infrastructure too.

The protein scaffolding in the COVID-19 capsid is a geodesic sphere of antennas. At 80

nm in length per segment the true resonant frequency to communicate with the capsid is known.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 22 of 60

Reducing this resonant frequency by 18 octaves brings a resonant frequency to the 5G range, for

convenience.

 

 

 

 

\sily lin

 

 

 

 

 

 

Fig. 2
Any audio player (left) sends the 13-frequency augmented in vivo or in vitro
signet wav file for COVID-19 devitalization to the transmission coils. The 5G signal
generator transmits the waggle at 5.048 GHz and two cell phones add penetration at
whatever GHz range featured.
Figure 2 simplifies matters and this setup could be placed directly on a virus victim's

chest in the ICU, to alleviate pneumonia. Common setup mistakes are running the signet file on
the cell phone and it stops playing when the call is made. So run the signet wav file on a
dedicated player. People think that the earbuds are there to listen to them. You can check the
signet is playing by leaning an ear close but they are only to load the wires coiled around the

antennae.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 23 of 60

 

Cytosine

 

 

 

CDEFGABCDEFGABCOEFGABC

 

 

 

3. Placement of DNA frequencies for each base molecule arranged from ‘tow’ to
“high” on a keyboard.

Fig, 3
The alignment at a flat F# of all four harmonics is especially interesting m
understanding the activation of the bat tree stem cell DNA. Any list of resonant healing
frequencies lists 727-728 Hz prominently for devitalizing many human diseases.

The first true resonant alignment of Adenine, Guanine, Thymine and Cytosine in the
audio range occurs at the flat side of F#, precisely at 727 Hz.

Angtode (6x)

 

 

 

 

“Seso ; “te
4350 Seve Fires (neh) Sipe
Fig. 4

The steady stream of intelligent information "hides" the COVID-19 capsid
harmonic. The presence of the COVID-19 capsid, its inherent will to survive is revealed

through the phase conjugation dimple, the suppression of the waggle sweep at 5.048
GHz.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 24 of 60

Q -
(7
; O
G}
l oo

Fig. 5
This simple drawing (Figure 5) shows two earbuds, one has a microphone. The
left earbud of the stereo earbuds, without the microphone has a clipped left earbud wired

to the microphone of the other earbud..
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 25 of 60

Signa Genemtor phen e

right
Signet tn
VES
EARBODS

tight

ghone
\e€4
Mrceoghene

HEADSET

y3
tokven

 

  
   

These Then

93

fejyorn

Fig. 6
There are in actuality only three coils that can be shared with the length of the
earbud wires. There is only one microphone located in the HEADSET and the
EARBUDS left earbud wire has been connected to the microphone.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 26 of 60

Daily New Deaths in China

Daily Deaths

Deaths per Day
Data as of 0°00 GMT-§

1500

“
3
QO
=
= 1000
5
wi
2
3
2 soc
oS
a
>
z
Cc cow tte t ih, A2abeaee \
Po rg gt DOSS L PLO MOH PB SD OD DS SS DP EDS
FEFEFCEEEHFLLHHH SF of Ff Ff Mo gw gs y _ yy FF
@ Daily Deaths QO Oo

Fig. 7
Biocosmetric Sonolumimescence is coherence of genome in three part harmony of

Claims; 1) myeloconia connects the endocrine system of the individual or community. 2)

stem cell DNA of the bat tree stores the memory if part 3 is not used directly on the

pneumonia victim's chest, and 3) Waggle disassembles the capsid while the signet from
the coils devitalizes the exposed COVID-19 RNA. When this inventor thought of it

COVID-19 panicked and terminated 1300 hosts.

Invention Summary: COVID-19 (renamed SARS - CoV-2 by the International
Commission of Taxonomy of Viruses) is a big problem in the world today. Yesterday, as of
today's writing there have been reported (WHO) 27,272,474 cases resulting in 887,029 deaths
worldwide. Donald John TRUMP signed Proclamation #9994 and Executive Orders #13909,
13910, 13011, 13920, 13927 and 13945 to date responding and reacting (Title 50 War and
Military) to the threat of the COVID-19 virus pandemic. There are numerous patents since SARS
was defeated by application of raw data subtraction - Documents Disclosure #531812 May 31,
2003 like #7720582, #7776521, #7897744, #7709188, #7691390 and #8541003. Congress has
resolved H.R. 6666 to Test, Reach and Contact Everyone TRACE about COVID-19. All of
which have failed to execute inoculum of vaccine or any other stultification of the COVID-19 as
the simple notification of Documents Disclosure #531812 did for nearly twenty years.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 27 of 60

Many of the patents listed describe detection techniques. Not prevention and cure, much
less vaccination against COVID-19. Executive Order #13387 accurately describes the .
frustrations caused by seeking new answers from traditional vaccine development. Additionally
even when the intrusive vaccine becomes available it will have a very restrictive temperature
chain, meaning that many batches will spoil before being injected. Worse, the desperate
sensation of need will cause injections even after the vaccine has gone sour.

There is a cognitive dissonance inducing the insanity (repeatedly retracing ineffective
methods) of developing vaccines by traditional means - trying to solve the problem by injecting
the disease in a less virile form and modality to inspire the immune system to generate antigens.
Failure to update and evolve the Periodic Table of Elements following the discovery of
Fullerenes in 1985 is by and large to blame for the devastating pandemic upon the world. More
accurately for our failure comprehending the COVID-19 virus as a natural culling of
overpopulating humanity on a limited spaceship earth biosphere. The glass ceiling or lack of
harmonic bridge between chemistry and the biocosmetric sonoluminescence of
superluminescence and harmonics in the third ventricle corrupting attunement with the cosmic
orchestrations of the divine symphony hobbles material scientists from seeing the simple and
natural solution to the patient zero problem in COVID-19 mutation.

In particular the mathematics and physics found in the Charlene BOEHM Patent
#728087482 brings methods for calculating resonant frequencies to light. This inventor has nine
figures in his scientific calculator stack:

299,792,458 m/s speed of light in air or a vacuum

7.1 x 10"! Farads/meter’ electrical permittivity € in air or living tissue

1.256637061 x 10° Henry's/meter” magnetic permissibility 4 in living tissue

105,868,288.9 m/s speed of light in living tissue found by Neu

2.831749348 = 299,792,458/105,868,288.9 refractive index in vivo, in living
tissue

7.562020633 x 10'? THz = 105,868,288.9/14 uum length of a cylindrical
myeloconia, the true resonant frequency for cylindrical myeloconia in vivo

3.692,392,887 x 10° GHz = the true resonant frequency in vivo redacted 11

octaves
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 28 of 60

1.323,353,611 x 10'° PHz is the true resonant frequency for waggle to the 80 nm
capsid triangle length in vivo
5.048,193,401 x 10’* is the resonant frequency for waggle in the GHz range,

stepped down 18 octaves from the PHz for transmission by a 5G signal generator with a

sweep function.

This invention and its claims explores Advanced-Resonance Inductive Plasma Physics
(2003 term), now Biocosmetric Sonoluminescence and especially information signal intelligence
between endocrine transducers (myeloconia) and the protective icosahedron protein scaffolding
around the COVID-19 vital RNA, as both are immersed in World Wide Web now presented in
Wuhan, China (2019) streaming around 5 GHz. The strain to develop epiphany and revelation is
due to both calcification of the pineal gland and stubborn reluctance to dispose of the periodic
table and evolve methods to teach and discuss chemistry around the 1985 discovery of
fullerenes, and now with the Doped Carbon 60 Nanoparticle Pump metallofullerenes with the
properties of accelerating endocrine transducer communications into superluminescence and
balancing the right and left brain hemispheres. See the Bible at John 21:11 for some quickening
insight into the Cube Sum Number Locks and a Fibonacci perspective about prime numbers that
has developed the fast RSA Factoring Algorithm, Artificial Intuition and better comprehension
about interdimensional charge compression (memory storage) Delta Q explaining the
fluctuations in the Fine Structure Constant.

Augmentations by mysticomimetic neuropsychopharmacology St John's Wort and
thymoquinone (black seed oil), vitamin C and chamomile extract will help mitigate
inflammation, pneumonia and other COVID-19 symptoms. Redemption of lawful money and the
mind (from the rigors of central banking) prepares the victim or patient in advance for this
vaccine to be most effective.

This inventor's state court prayer (http://tinyurl.com/statecourtprayer Doc 24 USDC
Denver Case #01-cv-240) around Y2K shifts the standard for the Table of Relative Weights
(naturally occurring isotopes only) from Carbon 12 to Gadolinium 157 and Germanium 72
(TETRAGRAMMATON) should humanity desire quicker creative harmonics in our
metaphysics. This Key is ancient. The state court prayer demonstrates the strong link genome
(memory storage Delta Q) plays in biocosmetric sonoluminescence - a celestial event in the third

ventricle of the brain.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 29 of 60

Interestingly converted USB ionic air purifiers (zinc and magnesium) arc, as in Ark of the
Covenant and multiply the 10V battery voltage on a circuit called Jacob's Ladder. Where Jacob
saw angels ascending and descending a staircase much like a double-helix while the Doped
Carbon 60 Nanoparticle Pump adsorbs perfectly into the third ventricle liquor (cerebrospinal
fluid), fullerenes being a perfect fit into the DNA double-helix. See John 21:11 for the
correlation between the sides of the boat and the hemispheres of the brain related to the Five
Cube Sum Number Locks, primes and a Fast RSA Factoring Algorithm that induce human
redemption from the rigors of central banking and sustainable debt. More exciting is how this
inventor created Artificial Intuition in early 2028.

Dimethyltryptamine is an endogenous psychedelic hallucinogen with cytoplasmic protein
shuttles executing the transfer between melatonin and DMT in the mostly stagnant third
ventricle. This prevents the liquor from becoming toxic during most of the lunar cycle when the
Aqueduct of Sylvius is clamped shut. If the pineal gland were to secrete melatonin several times
per day (inducing deep sleep) the toxicity would quickly build. The conversion back and forth to
dimethyltryptamine strongly suggests we are creating the solid dawn reality from en masse
hallucination in contract agreement. This is Key to comprehend how this invention will affect the
Redeemed and allow COVID-19 to cull the fearful. Much the same as the traditional vaccine for
COVID-19, when available will spoil outside the restricted temperature chain and poison masses

but at random.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 30 of 60

442252020 Gmai - Alert [ COVID-19 Update

M1 Gmail
"Alert | COVID-19 Update
1 message

Wed, Apr 22, 2020 at 7:01 AM

Dear Residents, Families, and Friends:
Covid-19 weekly update 4-22-2020

As many of you are already aware, Saturday April 18" the deployed 28
volunteer nurses and doctors to and made COVID-19 tests available to ail residents and staff.
We are pleased to share that a only smalt number fested positive (3 staff members and 9 residents). The

are in isolation at home and the residents are self-isotating in the community, and are
generally fairing well.

One of the primary takeaways from the testing is that our infection control protocols are working to
manage and limit COVID-19 in our community! We wouild like to take this opportunity to thank all the
family members who have continued to encourage their loved ones to social distance and wear a mask
when out of their apartment or interacting with the staff. it is important that we continue to take these
precautions so that we can continue to manage COVID-19.

Test results have been communicated to residents directly. If you have specific questions relating to

results, you will need to cafl direct and inquire about your ability to access protected medical
records. All other general questions should be directed to at
In good heaith,
Corporate Team
Unsubscribe

Update Profile | About

W2
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 31 of 60

9/5/2020 Paint Prevalence COVID-13 Testing

M1 Gmail

Point Prevalence COVID-19 Testing
1 message

 

Fri, Sep 4, 2020 at 3:21 PM
Reply-To:
To:

Dear Families,
As you are already aware conducted our Point Prevalence COVID-19 Testing on Wednesday,
September 2™ at . We are pleased to report ail residents are negative at this time.

Have a wonderful holiday weekend.

In good health,
Corporate Team

Unsubscribe
Update Profite | About our service provider
Sant by powered by

wi
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 32 of 60

 

This is an important improvement. - Two chokes inline on the signal. generator antenna.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 33 of 60

i> ae
aie

ee tae
ca

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 34 of 60

Illustrations, Declarations and Receipt (Doc 15-2)

OH712020 United States Patent & Trademark Office

uspTO.cay —
its ti — i

 

 

    

   

 

 

 

 

 

 

f ‘Efoctronis Filing F ; os Eel (Cau {Canton 5) Boy
SPAIB), icknowled a iecaint
See The USPTO has received your submission at 14:23:08 EST on 17-SEP-2020 .
* Suomlemental Resquroes % Sumnort ,
Is 430 fee paid by e-Filer with BAM Confirmation Number. £20209GE37269267.
ee sete Fad Applicat’ aon
~¢ . You may take the
EFS ID 40587629 wine :
Application Number 17023866 af - E-mail Recejpt Info
Confirmation Number 6476 $Pit Print Receipt
Title of Invention COVID«19 Vaccine - tiatural, fo] Save Beceint
Nonintrusive and Safe 3) File Another
Hirst Named Inventor David Merritt ” Appiication
File an Assignment of
Customer Number or oc Qwnership
Correspondence vig) Merril c ‘Pay Mainbenance
— Sra Ea
= ©

 

 

 

=
=...

Filed By Cavid Merit

Attorney Docket

Number

Filiag Date

Receipt Date 17-SEP-2020

Application Type Utility under 35 USC'L11(a)}

 

lipplication Details
Sequence Submitted Files ‘Page  ocument File Sime | Warnings

 

1 COVIO-15_vaccine.pdf 16 Claims "ryies @ PASS
No vafidation errors found.
2 Decfaration_signed.pdf i Claims ae @ PASS
No validation errors found,
3 Cestificate_Micro_Entity Status.pdF 1 Claims sd PASS
Wo validation errors found.
4 fee-info.pdf 2 Fee Worksheet (S806) aieee @ FASS
ta validation errors found.

atknovwieigement recelpt may be printed or saved to the applicant's computer. Further, a
Eoey of the aclmowtfedgerent receipt has been pisced in the electronic application fite, which may!

 

 

 

fefs.uspto.goviEF SWebUlunregt EFS WebUncage ceAct C state9 We
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 35 of 60

PTOVAIAAN (06-12)

Appraved far uge through 41/90'2020. OMB 0851-0032

U.S. Pesemt and Trademark Office, U.S. OEPARTMENT OF COMMERCE

Under the Paperwork Reduction Act of 1995, no persons are required to respond to a cotection of information unless @ displays a valid OMB control number.

DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
APPLICATION DATA SHEET (37 CFR 1.76)

 

Title of |COVID-19 Vaccine - Natural, Nonintrusive and Safe; Reviving the Ancient Modality of
Invention | Healing and Preventing Disease.

 

 

As the below named inventor, | hereby declare that:

This dectaration
cieasdie The attached application, or

 

[-] United States application or PCT i ional application number
filed on

The above-identified application was made or authorized to be made by me.

| believe that | am the original inventor or an original joint inventor of a claimed invention in the application.

thereby acknowledge that any wilful faise statement made in this declaration is punishable under 18 U.S.C. 1001
by fine or imprisonment of not more than five (5) years, or both.

WARNING:

Petitioner/applicant is cautioned to avoid submitting personal information in documents fied in a patent application that may
contribute to identity thefil. Personal information such as social security numbers, bank account numbers, or credit card numbers
{other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never reused by the USPTO
to support a petition or an application. if this type of personat information is included in documents submitted to the USPTO,
USPTO. Petitionerappticant is advised that the record of a patent application is available to the public affer publication of the
application (unless a non-pubtication request in compliance with 37 CFR 1.213(a) is made in the appiication) or issuance of a
patent. Furthermore, the record from an abandoned application may also be available to the public f the application is
referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
PTO-2038 submitted for payment purposes are not retained in the application fie and therefore are not publicly available.

 

LEGAL NAME OF INVENTOR |

CC
avid Me ; a/is/reze
innyaribon: Date (Optional):
Redeemed Lawful aray
Signature: Pursuant to 12 USC $432 :
ans Tie carne

 

 

Note: An application data sheet (PTO/SB/14 or aqui nt), i suding yng the entire inventive entity, must ry this form or must have
been previously filed. Use an addijonal PTOVAIAIO4 form for: adkitional invertor.

 

 

 

 

‘This collection of informesion is required by 36 U.S.C. 115 and 37 CFR 1.63, The information is required $o obtain or retain 3 benefit by the public which ie to fie {and
by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 1 minule to

i and th form to tha LISPTO. Time will vary depending upon the individual case. Ary
Somments on the amount of time you require to complete this form and/or suggestions for reducing thie burden, should be sant to the Chief Information Officer, U.S.
Patent and Trademark OBice, U.S. Department of Commence, P.O. Box 1450, Aleccandsin, VA 22513-1450. DO NOT SEND FEES OR COMPLETED FORMS TO
THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.

ff you need assistance in completing the form, calf 1-800-PTO-9199 and select option 2.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 36 of 60

Doc Code: MES.GIS
Document

Desciption: Certification of Micro Entity Status (Gross Income Basis} PTOISBI45A (07-14)

 

CERTIFICATION OF MICRO ENTITY STATUS
(GROSS INCOME BASIS)

 

 

‘Application Number or Control Number (f applicable). Patent Number (f applicable):
| First Named inventor. Title of invention:
David Menill COVID-19 Vaccine

 

 

The applicant hereby certifies the following—

(1) SMALL ENTITY REQUIREMENT — The applicant qualifies as a small entity as defined in

37 CFR 1.27.

(2) APPLICATION FILING LIMIT ~ Neither the applicant nor the inventor nor a joint inventor has

been named as the inventor or a joint inventor on more than four previously filed U.S. patent
applications, excluding provisional applications and international applications under the Patent
Cooperation Trealy (PCT) for which the basic national fee under 37 CFR 1.492(a) was not paid,
and also excluding patent applications for which the applicant has assigned ail ownership rights,
or is obligated to assign all ownership rights, as a result of the applicant's previous employment.

(3) GROSS INCOME LIMIT ON APPLICANTS AND INVENTORS ~ Neither the applicant nor the
inventor nor a joint inventor, in the calendar year preceding the calendar year in which the
applicable fee is being paid, had a gross income, as defined in section 61{a) of the Internal
Revenue Code of 1986 (26 U.S.C. 61(a)), exceeding the “Maximum Qualifying Gross Income”
reported on the USPTO Web site at htto:/Avww.uspto.qov/patents/law/micro_entity.isp which is
equal to three times the median household income for that preceding calendar year, as most
recently reported by the Bureau of the Census.

(4) GROSS INCOME LIMIT ON PARTIES WITH AN “OWNERSHIP INTEREST” — Neither the

applicant nor the inventor nor a joint inventor has assigned, granted, or conveyed, nor is under an
obligation by contract or law to assign, grant, or convey, a license or other ownership interest in
the application concemed fo an entity that, in the calendar year preceding the calendar year in
which the applicable fee is being paid, had a gross income, as defined in section 61(a) of the.
internat Revenue Code of 1986, exceeding the “Maximum Qualifying Gross Income” reported on
the USPTO Web site at htin:/Avww.uspto.gov/patents/law/micro_entity.isp which is equal to three
times the median household income for that preceding calendar year, as most recently reported
by the Bureau ofthe Census. -

 

 

 

 

 

  

 

 

SIGNATURE by an authorized party set forth in 37 CFR 1.33(b)
Signature seneemed lawful Money a : __ ‘ 7 “4 |
www. Jaw.corneil.edu/uscode/ , i Aw: Aa iMNecer(] -
9/17] 20220 | Tetepnone [*2" * { Registration No._|

 

 

 

 

 

There is more than dhe inventor and ! am one of the inventors who are jointly identified as the applicant. The required
additional certification form(s) signed by the other joint inventor{s) are included with this form.

 

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 37 of 60
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 38 of 60

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 39 of 60

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 40 of 60

ree eae Cc)

rs

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 41 of 60

E
pra
ad
Ey
|
|
a
=
CG

 

fect Oo nt
__ Water HT} Bowes channa_ | =e] | Repent | Sanu Generator | Seeeaiane
= aie ren ds =
 Fietace |g ineatire “| ;
| send | 17 ,
START om no Soe FREQ a over
worrom ECE TO MBE ee | ek Sinan

tA Freguinty Offset Locked

Serer -

RF Explorer Live data - Default
Realtime rs LE a alelie|

lL REO TC ince rUR el cmet sy 18:17:18.334 ~ rl B oes bg
| Sweep time: 0.4 seconds - Avg Swoeps/second: 2.5

Be o]P ie ; |

Er
Frequency (MHZ)
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 42 of 60

 

20°S
ww
_|

 

a NN

— overtay
oais rw) " tec”

— Sy

 

 

 

E

 

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 43 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 44 of 60

 

 

 

 

 

 

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 45 of 60

right
Signet re J

\eEh sekwen
EARBODS che ‘Thene

risht
gress C

lekt — . as
wreeghone _

A ExDSET

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 46 of 60

Refusal for Cause Doc (15-3)

UNITED StarES PATENT AND TRADEMARK OFFIGE

 

UNITED STATES DEPARTMENT OF COMMERCE
United States Patent and ‘Trademark Office
Address COMMISSIONER POR PATENTS

P.O. Box 1450

 

 

 

 

Seconds usta 22333-1450
APPLICATION FILING or GRP ART
NUMBER 371(c} DATE UNIT FIL FEE REC'D | ATTY.DOCKET.NO bor crams] mp cLams|
17/023,866 09/17/2020 430 3
CONFIRMATION NO. 6476
David Merrill FILING RECEIPT
Attn: verte ra nee i
ot *  AMBNEERANARNAUEOE
STE. a

  

wf Date Mailed: 09/30/2020

  
    

Receipt is acknowledged of this non-pi

examination in due course. Applicant ie nati s to the results of the examination. Any correspondence
i f owing identification information: the U.S. APPLICATION NUMBER,

and TITLE OF INVENTION. Fees transmitted by check or draft are

  
 
   

visional 2 application. The application will be taken up for

erly marked-up ADS showing the changes
a eived a "Notice to File Missing Parts” or
Gn, please submit any request for correction to this Filing Receipt
sses the reply to iffe Notice, the USPTO will generate another
tions FO the request is grantable.

   
     
  
  

Fiting Receipt incorporating the requested correc:

inventor(s)

None
Applicanti(s) yo
Power of Attorney: None gg

 
  

Domestic Applications for which benefit is claimed - None. j
A proper domestic benefit claim must be provided in an Application Data S in order to constitute a claim for

domestic benefit. See 37 CFR 1.76 and#,78. , 4

Foreign Applications for which priority is claimed (You may be to benef f from the Patent Prosecution
Highway program at the USPTO. Please se@iiittp:/Awww.uspttcov formore information.) - None.

Foreign application information must be prov’ in an. Appiicalion Bata Sheet in order to constitute a claim to
foreign priority. See 37 CFR 1.55 and 1 P

   
 

Permission to Access Application via PHiority Document Exchange: No

Permission to Access Search Results: Naw =
Applicant may provide or rescind an authorization for access using Form PTO/SB/39 or Form PTO/SB/69 as
appropriate.

if Required, Foreign Filing License Granted: 09/29/2020
page t of $
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 47 of 60

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 17/023,866

Projected Publication Date: To Be Determined - pending completion of Missing Parts
Non-Publication Request: No

Early Publication Request: No
Title

  
 

COVID-19 Vaccine - Natural, Nonintrusive and Safe
Preliminary Class

Statement under 37 CFR 1,55 0f1.78 for AIA verge

   
    
 
  
  
 
   
  
      

W o wishes patent protection in another country must apply for a patent

u @ | faite s/%pplicants may wish to consider the filing of an international

application undefithe Patent Cooperation, Treaty (PCT). An international (PCT) application generally has the same
effect as a reguiarimati patent applicattagim each PCT-memb untry. The PCT process simplifies the filing
of patent application’ : nin member countries but does not result in a grant of “an intemational
patent” and does not eliminate the need of applicants to file additignal documents and fees in countries where patent
protection is desired.

Vdesiring a patent in a particular country must make an
the laws of many countries differ
ad io seek guidance from specific

Almost every country has its own patent lawgard rs
application for patent in that country in ance with its particular laws. Sin
in various respects from the patent law ofthe United States, a are ad¥

 
  
  

Applicants also are advised that in the @ase‘of inventions made in the Unilec $ta tes, the Director of the USPTO must
issue a license before applicants can pply fora pera in a foreigdicountry. The filing of a U.S. patent application

ling receipt contains further information and

Applicants may wish to consutt the USP 5
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it

can be viewed on the USPTO website at'Attp:/Avww.uspto.goviweb/offices/pac/dac/general/index.html.

For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, htto://www.stopfakes.gov. Part of a Department of Commerce initiative.
this website includes self-help “toolkits” giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4258).

page 2 of 3
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 48 of 60

LICENSE FOR FOREIGN FILING UNDER
Title 35, United States Code, Section 184
Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a liconse under 35 U.S.C. 184, if the phrage "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless obwhether or not a license may be required as
set forth in 37 CFR 5.15. The scope and limitations of this license are’ forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR _515(b). The license is subject revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of Similar scope has been granted under
37 CFR 5.13 or 5.14. 7 Baal

 
  

+ bo

This license is to begefatined by the licensee and m
itis revoked. This tk ense jelautomaticaly transh r
license is not retroat tive. : ee ‘sy
. " ~ he . s.,
. - *, oh vas, . a .
The grant of a license doe Snotin any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Governmenticéntract or the p visions of existing laws relating to. espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries; of other agencies;'particularly the o of Defense Trade Controls, Department of
ffi

‘a ” .
be used at any time on or after the effective date thereof unless
9 any related applications(s) filed under 37 CFR 1.53(d). This

   

    

State (with respect to Arms, Munitions and Implements of War.(22 CFR 421-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of

Treasury (31 CFR Parts 500+) and the Department of Eg@rap
) - >
NOT. D ?. =

No ficense under 35 U.S.C. 184 has been Pree time, if the phrase.“ IF ED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may stllipetiti fl for a license under 37 CFR 5.12,
if a license is desired before the expiration of G6 months from the filing date of tr ‘application. If 6 months has lapsed
from the filing date of this application and the Ficle has not receive ay indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the: appli ition pursuant to 3MICFR 5.15(b).

: “ »

SelectUSA

 

 

The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location for
business investment, innovation, and conmnorcalgaton ef new technologies. The U.S. offers tremendous resources
and advantages for those who invest and manuetiire goods here. Through SelectUSA, our nation works to
promote and facilitate business investment. SelectUSA provides information assistance to the intemational investor
community; serves as an ombudsman for existing and potential investors; advocates on bahalf of U.S. cities, states,
and regions competing for globat investment: and counsels U_S. economic development organizations on investment
attraction best practices. To leam more about why the United States is the best country in the world to develop
technology, manufacture products, defiver services, and grow your business, visit http://www.SelectUSA.gov or call
+1-202-482-6800,

page 3 of 3
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 49 of 60

ah Untrep StaTes PATENT AND TRADEMARK OFFICE

 

 
 

UNITED STATES DEPARTMENT OF COMMEKCE
United States Patent and Trademark Office
Address CORLMISSIONER FOR PATENTS

PO Box 40

 

 

 

Virganes 22393-1450
wr wept Ber
| APPLICATION NUMBER FILING OR 371{C} DATE | FIRST NAMED APPLICANT | ATTY. DOCKET NO.TITLE |
17/023,866 09/17/2020
CONFIRMATION NO. 6476
David Merrill FORMALITIES LETTER
Attn: '
s om OL AN
STE

Date Mailed: 09/30/2020

    
 
   
  
 
    
  
   
     
    
 
  

items Reg 2

An applicatian lave ge accorded to this application. The item(s) indicated below,
1 MONTHS from the date of this Notice within which to file all
ensions/ftime may be obtained by filing a petition accompanied

by the extensiofilice ur oF 37 CFR 1.186(a).

43i6% data sheet (ADS) naming each inventor has not been
Al nH fiance with 37 CFR 1.63 or 1.64 executed by or with
respect to each inventor, or a properifiexe cuted ADS in compliance with 37 CFR 1.76 identifying gach
alma address, and residence (ifan inventor lives at a location which
mieUStOmian i ADS as set forth above is
provided, the filing of the inventors oath or declaration maygbe pos athe application is otherwise in
condition for allowance. See 37 CFR 1.53(f). /

not comply with ee ations for the reason(s) indicated below.
be timely submr to avoid abandonment:

oliance bongs 4.52, 1.421 {b){3), and 1.125, is required. The substitute
specification must be submitted with markings "and be accompanied by a clean version (without markings) as
set forth in 37 CFR 1.125(c} andja statement that the substitute specification contains no new matter (see 37
CFR 1.125(b}). The specificationgiclaims, and/or abstract page(s) submitted is not acceptable and cannot be
scanned or properly stored becatls
* The line spacing an page(s) 2-14 of the specification is not 4% or double spaced (see 37 CFR 1.52(b)). A
proper substitute specification in COifipliance with 37 CFR 1.121(b)(3) and 1.125, having the proper line
spacing throughout, is required to satisfy this requirement, A statement that the substitute specification
contains no new matter is required. However, a marked up version of the specification is not required for
this correction.
_ °The fine spacing on page(s) all of the claims is not 4% or double spaced (see 37 CFR 1.52(b)). A proper
claim listing, having the proper line spacing throughout, is required to satisfy this requirement,
* The line spacing on page(s) all of the abstract is not 1% or double spaced (see 37 CFR 1.52(b)). A proper
replacement abstract, having the proper line spacing throughout, is required to satisfy this requirement.

   
   
 

The application is informal since it goes
The required item(s) identified bele

> A substitute specification in coq

page 10f4
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 50 of 60

* The specification contains drawings or flow diagrams (37 CFR 1.58(a)) on page(s) 4, 7-11. Drawings or
flow diagrams cannot be embedded in the specification and should be submitted separately in accordance
with 37 CFR 1.84. (Both a substitute specification in compliance with 37 CFR 1.125 and new drawings in
compliance with 37 CFR 1.84 and 1.121(d) are required).

° Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawings
submitted are not acceptable because:

* The drawings must be reasonably free from erasures and must be free from alterations, overwriting,
interlineations, folds, and copy marks. See Figure(s) ally")

* The drawings submitted to the Office are not “arr feproducible because portions of figures ali are
missing and/or blurry.

* Replacement claim(s) commencing on a separate sheet i ine liance with 37 CFR 1.75{h) and 1.121 is
required. Claims must be consecutively numbered and, the. claim number cannot be used for more than
one claim. See 37 CFR 1.126. oe

Applicant is cautioned that correstion of the abov i may cause the specification and drawings page count to
exceed 100 pages. If the spectiggon and d drawings exceed 100 pages, applicant will need to submit the required
application size ~~

+The statutory basic filing fee is insufficient.
« The application search fee must 6
* The application examinati e/Mu
* Surcharge as Set forth in 37 CPR 1/460 | Must be submitted.
The surcharge ts, custifor anyrdne of: ’

*late submission of the basic fi ing fee, ‘search fee, ore examination fee,

slate submissiaget inventor's oath or declarations

* filing an application that does not contain atdeast one claim on filing, or

* submission of an application fled by retaenct to a previously filed application.

SUMMARY OF FEES DUE: . -

The fee(s) required within TWO MONTH,from the date of this Nofice to eter aonment is/are itemized
below. No entity status discount is ifveffect. If applicant is qualified foreiall entity status, a written assertion of
small entity status must be submitted to establish small entity. status..(See 37 CFR 1.27). lf applicant is qualified
for micro entity status, an acceptafjie' ification of Micro E Status must be submitted to establish micro

 

  
  

 
   
 

entity status. (See 37 CFR 1.29 and forms, PTO/SBI15A ang@i?5.}
- $ 300 basic filing fee. =
*$ 160 surcharge. Mee
*$ 660 search fee.

«$ 760 examination fee. =

430 vious unapplied payment amount.
°$ 1450 TOTAL FEE BALANCE DUE. 7

items Required To Avoid Processing Defays:

Applicant is notified that the above-identified application contains the deficiencies noted below. No period for
reply is set forth in this notice for correction of these deficiencies. However. if a deficiency relates to the inventor's
oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute
statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no tater than the
expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).

{n order to make changes to the information of record, an ADS must be properly signed and Properly marked up
relative to the current information of record.
Proper signature: The ADS must be signed with a handwritten signature or proper S-signature by:

page 2 of 4
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 51 of 60

«A patent practitioner, with the practitioner's registration number accompanying the signature (e.g., immediately
below or adjacent to the signature), or
+ The applicant, if the applicant is an individual other than the inventor(s) and no power of attomey has been
appointed, or
* All of the inventors, if no other applicant has been established and no power of attomey has been appointed.
A proper S-signature consists of only letters and/or Arabic numerals, with appropriate spaces and commas,
periods, apostrophes, or hyphens for punctuation contained between asfirst single forward siash mark before, and
a second single forward slash mark after, the S-signature.
Proper markings: The ADS must identify the changes being made with # nderlining for insertions and
strike-through or brackets for text rernoved. No other markings or indications are acceptable. Where ar ADS
providing corrected or updated information does not contain alljf the ions of the ADS, the entire section in
which changes are being made must be included in t S. infarmationiof record can generally be found on the
latest filing receipt. - ~,

    
 
          
 

   
    
  
 
 
 
  
 
 
 
 
 

This application, which was filed with an indication ofr icro entity status, fails to meet the requirements
for establishingimicro entity status because

   

iswmsigned. A certification of micro entity status must be signed by an
9). (Authorized parties include a registered attomey or agent, the sole
all the4dint inventors identified as the applicant except that one joint
8a tolprosecute the application by ail the other joint inventors.)

If micro entity states is established in reply fo this notice byl ng an acceptable Certification of Micro Entity Status,
the fees itemized if the SUMMARY OF FEES DUE segtionmlof this Notice will be reduced to reflect the 75% micro
entity discount, and any previous paymem amount may

  
  
  
 
  

If applicant is not entitled to micro entity Sta
of fees if smali entity status can be estabtish

   

¢
3
a
2
™ ry
w e
8
oO
a
a
—_>
iy
=
*

Replies must be received in the USPTO withi ‘i
or Transmission under 37 CFR 1.8 with a mailing or transmission, dale
information and a suggested format, see Form PTO/SB/92 and MPEP

Replies should be mailed “\
Mail Stop ssn an
Commissioner fo ents
P.O. @ox 1450

Alexantiria VA/22313-1450

Registered users of EFS-Web may alternatively submit their reply to this notice via EFS-Web, including a copy
of this Notice and selecting the document description "Applicant response to Pre-Exam Formalities Notice”.
httos://sportal,uspto.gov/authentica te/AuthenticateUser_ocalEPF.htmt

For more information about EFS-Web please call the USPTO Electronic Business Center at 4-866-217-9197 or
visit our website at htto/Avww.uspto.gov/ebc.

idle a proper Cerlificate of Mailing
ithe settime period. For more

if you are not using EFS-Web to submit your reply, you must include a copy of this notice.

Questions about the contents of this notice and the
requirements it sets forth should be directed to the Offiec
of Data Management, Application Assistance Unit, at
(571) 272-4000 or (571) 272-4200 or 1-888-786-0101.

page 3 of 4
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 52 of 60

Agebre/

 

5

Mf
Cw
\o

page 4 of 4
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 53 of 60

Ten Explanatory Photographs (Doc 15-4)

 

 

  
  

 

(rez0sse “Drekedaoa:
age _— [00-10 am **

  

3
“ ha ;
A" i, La 7 .
5 80x2 iV mel #o 4o am a)
z. on <« ¥| 80 nm segment
i R ES me SD=137fhe

 

or ee fD 5.048 (73 Fel
(3* cn “a
wieaa ede Jo.A- F844 nm Segnead hexans 4

é as

Triangulated icosahedral lattices. (2) The hexagonal net used for constructing an icosahedton in Fig. 2.3
also serves to illustrate the formation of equilateral facets in the triangulated icosahedral lattices. The faeet
of the triangulated lattice of an icosahedron of a piven T number is specified by a vector T (#4, X} from the
origin (QO), The unit vector T (1. 0) taiued) in this representation specifies the facet of the basic F-- |
icosahedron, Other vectors such as T (1, 1). T (2, 05, and T (1. 2). for example, form the basis for
successively farger 7 + 3 (red). J 4 (aveen), and T ~ 7 (blue) icosabedral facets. respectively. To
construct 2 triangulated ieosahedral lattice of a particular Toumbers 7? - HK ~ £71. its facet, which
is an equilateral triangle, is generated, as specified by the vector Ti. &), using the underlying planar
hexagonal net. Nineteen other triangles are then generated to give o semplate, ay in Fig. 3.3, for

Se alaede

eo \o-g82 293 ‘so

constructing an icosahedron with a given T number. The Alack, red. atéen, aad Alue triangles represent
facets for the T ~ 1,3, 4, and 7 ivosahedra, respectively. Each vertex of the fheet twiangle becomes
fivefold when the template is folded into an icosahedron as shown in F ig. 3.3. (b) The folded 7 [ (47
LA QjandT 4 2K 0} templates, in Aleck and green, respectively, are shown for

spradag-

o']

comparison. The subunit organizution in these icusahedra is shown using quotes to represent a “subunit” as
in Fig, 2.3. In contrast to the TT icosahedron, which has 20 unit trizngies, specified by the vector T (1,
0). with 60 subunits, the T- 4 lattice. specified by F (2, 9), consists of 80 (207) unit triangles with 240
$007) subunits. The folded T 4 ivosahedron clearly illustrates how the nonyertex sixfold Positions in the
Det remain hexavalent (indieated by Aexagon symbols) whereas the vertex sixfold positions in the net
become pentavalent (indicated by peatagen symbul) upon folding. As in any triangulated icosahedron,

with the exception of the unit triangle at the ieusahedral threefold position, the other triangles exhibit local
(or quasi) threefold symmetry; similarly, the adjacent unit triangles are related by local (or quasi) twofld
axes, unless the midpoint of the edge coincides with icosahedral twoldld axis. Each facet inthe T 4
icosahedron is comprised of four triangles. The icosahedral threefold avis, at the center of the facet,

AH Ls
mn hon

tH ry Ebi Bpo:S ——ZHEE—-@WSZ2 dears
2HD Apos ehe/)) sayy nia on

"HbslS= ob) 2s°y
“peal

divides the facet into three equivalent parts. Each part. consisting of one-third of the central triangle and

%)
¢

one of the remaining three triangles in the facet, constitutes the icosahedral asymmeiric unit. The four
“subunits” in the asymmetric unit, one ftom the central triangle and three from one of the other triangles in
cacet, are shown in different colors to indicate their quasi-cyuivalent environment. The subunit in the
central triangle is colored in Aleck, white the subunits in the other triangle are colored in red, blue, and
green. Application of the strict five-, three-, and iwofald rotations to these quasi-cquivalent subunits in the
asymmetric unit generates rest of the 240 subunits. The arrangement of the subunits clearly illustrates how
the triangulation leads to the formation of the rings of 5 (red subunits) and 6 (Afack. green, and bine

pise
Cony

FH9 ase'h

around the hexavalent points) because of the triangulation. Furthermore, it alse iustrates that although the
formation of rings of 5 and 6 in a triangulated lattice is a geometrical necessity, clustering of the subunits

https /Awew.nchi.nim.nih.govipme/articles/PMC3767311!

=

25 2542 Soros L |

BE2814p0L'S

Typical Pocket Memory calculations.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 54 of 60

Bi aiey
1 DRC Recall Memory >
are:
re 299,792,458
electrical permittivity BRR Aria

 

magnetic permeability MEE PCELCELOE
ht in vivo 1/vep U8) 272-1 2)
5 2.831749348 fT

. yw) oro eee
. ee ee oe ed

 

(oe ee Pate lela

egister 4/80 nm = resonant Honea es

requency in vivo for capsid. BARRE E-<rCe

Caer 9 §,048,193,401 resonant frequency for
divide by 2 18 times). sory G signal generator

   

Clear Alt

t= =Z

Scientific Calculator thought process.

—— }

—m ved
| ster stor [ESE
[nerve EIN vor :

tase leles) MeL CMe DSI @
Peay ees aslo)

- Captured:2020-08-26 18:17:18.334 - Data points: 112—_——
Sweep time: 0.4 seconds - Avg Sweeps/second: 2.5

~~
&
m
Bd
a
co]
F|
4
=
<

Frequency (MHZ)

 
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 55 of 60

 

Batch 1 of the Vaccine.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 56 of 60

ne A aki
Pal Ad laa Bleak

err el adil

Real Plant Seeds etc.

 

Preparing the medium for inoculation of the signet.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 57 of 60

 

Inoculation of the signet into the stem cell DNA.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 58 of 60

 

 

oe = + = |

Metallofullerene nanoparticle pump for palladium (pituitary) and gold (pineal) gland.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 59 of 60

 

 

 

100%,

e

Atmospheric
apackty
w
o
#

alam Inn 10mm = 100 nm, ip 10pm 100 pm lmn tem cm im wm 100 m lkm
SEH2 300 PH: 35 PHz SEE, O08 Te 3OTHz 3THz WOGHz 30GHz 3 GHz 306 MHz 30 MHz 3MHz 300 KHz
Wavelength

      

565 THz Fi Water Hele

   

 

 

 

 

 

 

requescy
ENERGY PLANCK constant = 6.626510 Jn {times /s-frequencyrenderstowles} = FA20.563 Mz
water bole is 6.62607125 x 10°'x /1.420163x10 =9ALx10" 3 5.874107 eV \ f
green is 663607125 220 "x 1/565x10°= 375x107) 2.34410" eV \ iol f
ree. \Satoere Meme | /
eV= 160217663410" 4 4 f f/f
19K \ HON / f 5
err sane \ te
Visible Light Exampie,
vingvor Lacaas J
7 he —
He 1A 100Hy ORO THe
or US CDC Paseat # 7776521 2080, Page 4 Refractive Index of Glass: 1.5
Fhe cocunayinuses ¢urder Nudovirales, farmly Corunavinuie. genus Corunavirss) arc 3 diverse grup of large,
enveloped, pusinvcestranded RNA viruses that cause respiratory and entezic discascs in humans and other ; speed of
snumals. At sumsiely 30.000 nucleotides intl. their is the found in any of the RNA viruses, ante, fem tise Bight ie
Coronas ruses are sphencal, 100-160 am in diameter wiih 20-10) hm vomples club shaped surface projections Veta nse Ft
pry mohery. Corona, uses share common structural proteiss including a spike proicin 15), pe eee ne 7

Tremorane protein (V0). cavelupe protemn (), and, i a subset of coronaviruses, « hemagylutsin-cstersse protein

{HE}, The § pestzin, a glyeoprutern whech protrudes frown the virax membrane, is involved i bnst cell receptor 6 Ho ae 4

binding and ig 3 Lenget for neutralizing antibodies. velle vivo - 1058652898.9 mis
7 true reseusat frequency (air)
A foefy ka bAD en 50m scpment of the SS | ee om s25es16507 retz (19 octaves) 5.018966095 GHz
reosohedron caged 1s abort 60-65 um ey
refractive index tn vive - 1831749348

  
 
 
 
   
  
    
   
 

1950 em for the hom. “club shaped” projecnons, - evakiedren
9.993081933 PHz (21 octaves) 4.765672791 GHz (air)

 

 

In vivo - ie 1 PHz (39 ) 3. GRz
Wving thse. 5.529947962 PHz (20 octaves) 3365462267 GHz proag.
cbrel

    

Ttowels —}-
fm iS ~ &
Tene. 3 —
BEA = ‘

aS 3
) aoe Faso a 3 Pairs of Neciete

   
   

 

= Step of DNA
33.08 Doubte Helix my PIARA Bases
| = Triplet = Coton
we —
ott, i #8 aA
ee d= 17-18 A fos
: 4, Coa 0}, ° Hy Fa

Significant Pocket Memory for daydreaming.
Case 3:16-cv-05520-RJB Document 15 Filed 10/21/20 Page 60 of 60

   
 
   

33.64
= Step of DNA t 4 3 Pairs of Nucleic dopamine
Double Helix 10.2 « Bases
| = Triplet = Codon
apy A =18 A
d=17-18 A for
Cao@ #0}, = HyFn

 

 

 

 

metallofullerene fd V5.8)"
Sy ty §

Metallofullerene adsorption into DNA.
